Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18 and 20) in the reply filed on 12/8/2020 is acknowledged.  Claims 19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Since the restriction requirement properly made, the restriction requirement is now made final.
Priority
The claim to priority to 62/579,489 filed on October 31, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 22, 2019 and November 26, 2019 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third reactance” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference “937” (Fig. 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “the plurality of switches allow for switching between: a first configuration wherein a parallel combination of the thyristor switch and a first reactance is arranged in series with a second reactance; and a second configuration wherein the thyristor switch is in series with a third reactance” renders the claim indefinite because it is unclear how the plurality of switches switching from the first configuration wherein a parallel combination of the thyristor switch and a first reactance is arranged in series with a second reactance to the second configuration wherein the thyristor switch is in series with a third reactance.  The Examiner suggested the Applicant to further define the connection with relation to the thyristor switch, plurality of switches and the reactance in claim 1.
In claim 2, there is insufficient antecedent basis for “the load” recited in line 1 in the claim.
Allowable Subject Matter
Claims 12-18 and 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kojori (US Pat. 5,991,327) discloses a smart predictive line controller for AC and DC arc furnaces.  Ma et al. (US Pub. 2003/0076075) discloses a control system and method for voltage stabilization in electric power system.  Gerritsen (US Pub. 2008/0056327) discloses a method and system for predictive electrode lowering in a furnace.  Konig et al. (US Pub. 2008/0123714) discloses an electronic circuit and method of supplying electricity.  Li et al. (US Pub. 2010/0109616) discloses a system and method for reactive power compensation and flicker management.  Aho (US Pub. 2014/0177668) discloses an arrangement and method for load compensation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761